



Exhibit 10.7


Summary of Compensation for Nonemployee Directors of
The Scotts Miracle-Gro Company
Effective as of January 27, 2017
_____________________________________


At the meeting of the Board of Directors (the “Board”) of The Scotts Miracle-Gro
Company (the “Company”) held on January 27, 2017, the Board approved the
recommendations of the Nominating and Governance Committee of the Board (the
“Committee”) with respect to compensation for the calendar year for nonemployee
members of the Board (“Nonemployee Directors”) and the Lead Independent Director
of the Company. The compensation approved by the Board is described below.


Annual Cash Retainer; Reimbursement of Expenses


Each of the Nonemployee Directors will be paid an annual cash retainer in the
amount of $100,000 and the Lead Independent Director will be paid an additional
annual cash retainer in the amount of $15,000. The annual cash retainer(s) will
be paid on a quarterly basis, in January, April, July and October; provided,
that, the Nonemployee Directors have the option to elect, in advance, to receive
up to 100% of their quarterly cash retainers in cash or fully-vested restricted
stock units. Nonemployee Directors receive reimbursement of all reasonable
travel and other expenses associated with attending Board and Board committee
meetings.


Restricted Stock Units


Shortly following each of the Company’s annual meetings: (a) each Nonemployee
Director will be granted restricted stock units having a value of $185,000, with
no additional restricted stock units awarded for serving as Board committee
chairs or members; and (b) the Lead Independent Director will be granted
additional restricted stock units having a value of $35,000. The number of
restricted stock units (and related dividend equivalents) granted to each
Nonemployee Director will be calculated by dividing the aggregate value of
restricted stock units to be granted to such Nonemployee Director by the closing
price of the Company’s common shares on the grant date and rounding any
resulting fractional restricted stock unit up to the next whole restricted stock
unit.


The restricted stock units (and related dividend equivalents) will be granted
under The Scotts Miracle-Gro Company Long-Term Incentive Plan (Effective as of
January 27, 2017) (the “2017 Plan”). Each whole restricted stock unit represents
the right to receive one full common share of the Company at the time and in the
manner described in the Restricted Stock Unit Award Agreement for Nonemployee
Directors (with Related Dividend Equivalents) evidencing the award. Each
dividend equivalent represents the right to receive additional restricted stock
units (rounded to the nearest whole restricted stock unit) in respect of
dividends that are declared and paid during the period beginning on the grant
date and ending on the settlement date with respect to the common shares of the
Company represented by the related restricted stock units.


In general, the restricted stock units, including any restricted stock units
received in respect of dividend equivalents on or prior to the vesting date,
will generally become 100% vested on the date of the next annual meeting of the
Company’s shareholders (the “Vesting Date”). Any restricted stock units received
in respect of dividend equivalents following the vesting date will be 100%
vested on the date they are credited to the Nonemployee Director. If a
Nonemployee Director ceases to be a member o





--------------------------------------------------------------------------------





f the Board as a result of their death or becoming totally disabled, then all of
the Nonemployee Director’s restricted stock units (and related dividend
equivalents) will become 100% vested as of the date the Nonemployee Director’s
service on the Board terminates. If a Nonemployee Director ceases to be a member
of the Board prior to the vesting date for any reason other than a change in
control of the Company (except as provided above for death or disability), the
Nonemployee Director’s restricted stock units (and related dividend equivalents)
will be immediately forfeited.


Subject to the terms of the 2017 Plan, vested restricted stock units (and
related dividend equivalents) will be settled in a lump sum as soon as
administratively practicable, but no later than 90 days, following the earliest
to occur of (a) termination, (b) death, (c) disability, or (d) the third
anniversary of the grant date. Whole restricted stock units (and related
dividend equivalents) will be settled in full common shares of the Company and
any fractional restricted stock units will be settled in cash, determined based
on the fair market value of a common share of the Company on the settlement
date.


If there is a Change in Control (as defined in the 2017 Plan), each Nonemployee
Director’s restricted stock units (and related dividend equivalents) will become
100% vested on the date of the Change in Control and will be settled as
described above.


For more information about the restricted stock units (and related dividend
equivalents) granted to the Nonemployee Directors, please refer to: (a) the form
of Restricted Stock Unit Award Agreement for Nonemployee Directors (with Related
Dividend Equivalents) that is included as an exhibit to the Company’s Annual
Report on Form 10-K; (b) the form of Restricted Stock Unit Award Agreement for
Nonemployee Directors Retainer Deferrals (with Related Dividend Equivalents)
that is included as an exhibit to the Company’s Annual Report on Form 10-K; and
(c) the 2017 Plan that is included as Exhibit 10.1 to the Company’s Current
Report on Form 8-K filed January 30, 2017.





